Case 2:16-cv-08684-SVW-AFM Document 200-3 Filed 05/15/19 Page 1 of 25 Page ID
                                 #:5483




                                              Plowden Decl - Exh 4, Pg. 8
Case 2:16-cv-08684-SVW-AFM Document 200-3 Filed 05/15/19 Page 2 of 25 Page ID
                                 #:5484




                                              Plowden Decl - Exh 4, Pg. 9
Case 2:16-cv-08684-SVW-AFM Document 200-3 Filed 05/15/19 Page 3 of 25 Page ID
                                 #:5485




                                             Plowden Decl - Exh 4, Pg. 10
Case 2:16-cv-08684-SVW-AFM Document 200-3 Filed 05/15/19 Page 4 of 25 Page ID
                                 #:5486




                                             Plowden Decl - Exh 4, Pg. 11
Case 2:16-cv-08684-SVW-AFM Document 200-3 Filed 05/15/19 Page 5 of 25 Page ID
                                 #:5487




                                             Plowden Decl - Exh 4, Pg. 12
Case 2:16-cv-08684-SVW-AFM Document 200-3 Filed 05/15/19 Page 6 of 25 Page ID
                                 #:5488




                                             Plowden Decl - Exh 4, Pg. 13
Case 2:16-cv-08684-SVW-AFM Document 200-3 Filed 05/15/19 Page 7 of 25 Page ID
                                 #:5489




                                             Plowden Decl - Exh 4, Pg. 14
Case 2:16-cv-08684-SVW-AFM Document 200-3 Filed 05/15/19 Page 8 of 25 Page ID
                                 #:5490




                                             Plowden Decl - Exh 4, Pg. 15
Case 2:16-cv-08684-SVW-AFM Document 200-3 Filed 05/15/19 Page 9 of 25 Page ID
                                 #:5491




                                             Plowden Decl - Exh 4, Pg. 16
Case 2:16-cv-08684-SVW-AFM Document 200-3 Filed 05/15/19 Page 10 of 25 Page ID
                                  #:5492




                                              Plowden Decl - Exh 4, Pg. 17
Case 2:16-cv-08684-SVW-AFM Document 200-3 Filed 05/15/19 Page 11 of 25 Page ID
                                  #:5493




                                              Plowden Decl - Exh 4, Pg. 18
Case 2:16-cv-08684-SVW-AFM Document 200-3 Filed 05/15/19 Page 12 of 25 Page ID
                                  #:5494




                                              Plowden Decl - Exh 4, Pg. 19
Case 2:16-cv-08684-SVW-AFM Document 200-3 Filed 05/15/19 Page 13 of 25 Page ID
                                  #:5495




                                              Plowden Decl - Exh 4, Pg. 20
Case 2:16-cv-08684-SVW-AFM Document 200-3 Filed 05/15/19 Page 14 of 25 Page ID
                                  #:5496




                                              Plowden Decl - Exh 4, Pg. 21
Case 2:16-cv-08684-SVW-AFM Document 200-3 Filed 05/15/19 Page 15 of 25 Page ID
                                  #:5497




                                              Plowden Decl - Exh 4, Pg. 22
Case 2:16-cv-08684-SVW-AFM Document 200-3 Filed 05/15/19 Page 16 of 25 Page ID
                                  #:5498




                                              Plowden Decl - Exh 4, Pg. 23
Case 2:16-cv-08684-SVW-AFM Document 200-3 Filed 05/15/19 Page 17 of 25 Page ID
                                  #:5499




                                              Plowden Decl - Exh 4, Pg. 24
Case 2:16-cv-08684-SVW-AFM Document 200-3 Filed 05/15/19 Page 18 of 25 Page ID
                                  #:5500




                                              Plowden Decl - Exh 4, Pg. 25
Case 2:16-cv-08684-SVW-AFM Document 200-3 Filed 05/15/19 Page 19 of 25 Page ID
                                  #:5501




                                              Plowden Decl - Exh 4, Pg. 26
Case 2:16-cv-08684-SVW-AFM Document 200-3 Filed 05/15/19 Page 20 of 25 Page ID
                                  #:5502




                                              Plowden Decl - Exh 4, Pg. 27
Case 2:16-cv-08684-SVW-AFM Document 200-3 Filed 05/15/19 Page 21 of 25 Page ID
                                  #:5503




                                              Plowden Decl - Exh 4, Pg. 28
Case 2:16-cv-08684-SVW-AFM Document 200-3 Filed 05/15/19 Page 22 of 25 Page ID
                                  #:5504




                                              Plowden Decl - Exh 4, Pg. 29
Case 2:16-cv-08684-SVW-AFM Document 200-3 Filed 05/15/19 Page 23 of 25 Page ID
                                  #:5505




                                              Plowden Decl - Exh 4, Pg. 30
Case 2:16-cv-08684-SVW-AFM Document 200-3 Filed 05/15/19 Page 24 of 25 Page ID
                                  #:5506




                                              Plowden Decl - Exh 4, Pg. 31
Case 2:16-cv-08684-SVW-AFM Document 200-3 Filed 05/15/19 Page 25 of 25 Page ID
                                  #:5507




                                              Plowden Decl - Exh 4, Pg. 32
